SECURED TERM NOTE




$713,000.00            Boston, Massachusetts
                        April 23   April 23, 2020


FOR VALUE RECEIVED, the undersigned, BioRestorative Therapies, Inc., a Delaware
corporation (the “Borrower”) as a debtor and debtor in possession, pursuant to
the Borrower’s chapter 11 case (the “Chapter 11 Case”) under Title 11 of the
United States Code, as amended filed in the Eastern District of New York (the
“Bankruptcy Court”) hereby absolutely and unconditionally promises to pay to the
order of Auctus Fund, LLC, a Delaware limited liability company, or its
successor and/or assign (the “Holder”), in lawful money of the United States of
America:
(a)
the principal amount of SEVEN HUNDRED THIRTEEN THOUSAND AND 00/100 DOLLARS
($713,000.00) or the aggregate unpaid principal amount borrowed by the Borrower
(the “Principal Amount”) under this Secured Term Note (as amended, supplemented,
restated, replaced or otherwise modified from time to time, this “Note”),
whichever is lesser; and

(b)
interest on the unpaid principal amount hereof from time to time outstanding and
not overdue, from the date upon which such principal amount is advanced to the
Borrower to the date on which such principal amount is paid in full at the per
annum rate of eight percent (8.0%) (the “Interest Rate”).

This Note has been executed and delivered subject to the following terms and
conditions:
1. Advances.  The Holder shall advance funds to the Borrower pursuant to and
subject to the budget attached hereto as Exhibit A (the “Budget”); the interim
order entered by the Bankruptcy Court approving this Note and related
documentation (the “Interim Order”); and (iii) the final order entered by the
Bankruptcy Court approving this Note and related documentation (the “Final
Order”). In no event shall Holder be obligated to advance funds on or after July
6, 2020 (“Final Advance Date”) other than as may expressly be provided for in
the Interim Order or the Final Order.
2. Maturity Date.  The entire outstanding Principal Amount of this Note, plus
all accrued but unpaid interest thereon, shall be paid in one lump sum no later
than the earliest to occur of: (i) the Final Advance Date; (ii) fourteen (14)
days following entry of an order confirming a chapter 11 plan in the Chapter 11
Case (a “Confirmation Order”); (iii) ten (10) days following the entry of an
order approving the sale of the Borrower or Borrower’s assets (the “Sale
Order”); or (iv) the occurrence of an Event of Default, as hereinafter defined,
following any applicable grace or cure periods (the “Termination Date”). The
earliest to occur of (i) through (iv) above shall be referred to as the
“Maturity Date”, which Maturity Date may only be extended by the mutual
agreement of the Borrower and the Holder.
3. Interest.  Interest shall accrue on the unpaid Principal Amount of this Note
at the Interest Rate and shall be due and payable in arrears on the Maturity
Date.  Interest shall accrue on overdue payments of principal and interest,
advances, fees and other amounts due at the annual rate of two percent (2%)
above the Interest Rate.  Interest on this Note shall be computed on the basis
of a year of three hundred sixty (360) days and actual days elapsed.
4. Payments.  Payments of principal and interest on this Note shall be made by
check or other from acceptable to the Holder sent to the Holder’s address set
forth in Section 14 below or to such other address as the Holder may designate
for such purpose from time to time by written notice to the Borrower, in such
coin or currency of the United States of America as at the time of payment shall
be legal tender for the payment of public and private debts.
5. Prepayment.  Borrower may make prepayments on the Note at any time, in whole
or in part, without premium or penalty.  All prepayments shall be applied first
to any charges and fees due hereunder, second to accrued but unpaid interest and
lastly to the principal sum then outstanding.
6. Default.
(a) The occurrence of any of the following shall be considered an “Event of
Default”:
(i) Failure to pay any installment of interest or principal when due.
(ii) Impairment of any Loan Document (as defined below);
(iii) Dismissal of the Chapter 11 Case or conversion to a chapter 7 case;
(iv) Appointment of a chapter 11 trustee;
(v) Granting of relief from the automatic stay to permit foreclosure on any
assets of the Borrower;
(vi) Entry of an order granting any super-priority claim which is senior or pari
passu with the Holder’s claims under this Note or the Security Agreement;
(vii) Entry of an order amending, supplementing or otherwise modifying the
Interim Order or Final Order without the consent of the Holder;
(viii) Reversal, vacation or stay of the effectiveness of the Interim Order or
the Final Order;
(ix) The support by the Debtor or filing by the Debtor of a plan of
reorganization that, absent the express written consent of Lender, does not
provide for the payment in full, in cash, on the effective date of such plan of
all obligations of the Borrower to the Holder in respect of this Note and the
Security Agreement;
(x) Cessation of liens or super-priority claims granted for this Note and
Security Agreement to be valid, perfected and enforceable in all material
respects;
(xi) Material adverse change in the business operations, prospects or finances
of the Borrower;
(xii) Failure by the Borrower to strictly comply with the Budget, subject to
line item variations of no more than five percent (5%), provided that the
aggregate Budget amount shall not be exceeded at any time without the express
written consent of Holder;
(xiii) Failure of the Borrower to timely provide access, information or
financial records to Holder and its representatives as may be required under the
Loan Documents (as hereinafter defined), including any Bankruptcy Court order;
(xiv) Resignation or termination of employment of Francisco Silva from the
Borrower prior to the Final Advance Date;
(xv) Dissolution of the Borrower or failure to conduct the Borrower’s operations
in the ordinary court of business consistent with prior practices to the extent
provided for within the funding permitted by the Budget;
(xvi)  The breach of any covenant or other term or condition of this Note or the
Security Agreement; and
(xvii) Any of Borrower’s representations or warranties made herein or in the
Security Agreement or in any statement or certificate at any time given in
writing pursuant hereto or in connection herewith shall be false or misleading
in any material respect.
(b) Upon the occurrence and during the continuance of an Event of Default, at
the option of the Holder hereof, all sums of principal and interest then
remaining unpaid hereon and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice,
all of which hereby are expressly waived.  Upon any Event of Default, the
Borrower shall pay all costs and expenses, including reasonable attorney's fees,
incurred by the Holder in collecting any payment due hereunder.
7. Security.  This Note and the Borrower’s obligations hereunder (the
“Obligations”) shall be secured by a Security Agreement, dated as of even date
herewith, by and between the Borrower and the Holder (the “Security Agreement”),
pursuant to which the Borrower shall grant to the Holder a first priority
security interest in and lien on all assets (tangible, intangible, real,
personal and mixed) of the Borrower, whether now owned or hereafter acquired,
including without limitation, accounts, inventory, equipment, capital stock in
subsidiaries, investment property, instruments, chattel paper, real estate,
leasehold interests, contracts, patents, copyrights, trademarks and other
general intangibles, and all products and proceeds thereof (collectively the
“Collateral”), excluding, however, avoidance power actions pursuant to the
United States Bankruptcy Code (the “Code”) and the proceeds thereof. The liens
granted to Holder shall be senior to and shall prime all pre-petition liens.
Neither Holder nor any of the Collateral shall be subject to any surcharge under
section 506(c) of the Code.
8. Amendment.  No provision of this Note may be amended, modified or terminated,
unless such amendment, modification or termination is evidenced by a prior
mutual written instrument of the Borrower and the Holder.
9. Additional Terms and Conditions.  The Borrower (i) waives presentment,
demand, notice of demand, protest, notice of protest, and notice of nonpayment
and any other notice required to be given under the law to the Borrower, in
connection with the delivery, acceptance, performance, default or enforcement of
this Note; (ii) agrees that any failure to act or failure to exercise any right
or remedy, on the part of the Holder shall not in any way affect or impair the
obligations of the Borrower or be construed as a waiver by the Holder of, or
otherwise affect, any of its rights under this Note.
10. Invalidity.  In the event any one or more of the provisions of this Note
shall for any reason be held to be invalid, illegal or unenforceable, in whole
or in part or in any respect, or in the event that any one or more of the
provisions of this Note operate or would prospectively operate to invalidate
this Note, then and in either of those events, such provision or provisions only
shall be deemed null and void and shall not affect any other provision of this
Note and the remaining provisions of this Note shall remain operative and in
full force and effect and shall in no way be affected, prejudiced and disturbed
thereby.
11. Expenses.  The Borrower shall pay all (i) reasonable out-of-pocket costs and
expenses of the Holder (including all reasonable fees, expenses and
disbursements of counsel) in connection with the preparation, execution and
delivery of this Note, Security Agreement and any and all other documents
executed in conjunction herewith (the “Loan Documents”) and the funding of all
advances under this Note, including, without limitation, all due diligence,
audit, appraisal and consultant fees, costs and expenses, and all search, filing
and recording fees, incurred or sustained by the Holder in connection with the
Loan Documents or the transactions contemplated hereby, the administration of
the Loan Documents and any amendment or waiver of any provision of the Loan
Documents, and (ii) costs and expenses of the Holder (including reasonable fees,
expenses and disbursements of counsel) in connection with the enforcement or
protection of any of their rights and remedies under the Loan Documents
(collectively, the “Holder Expenses”), which shall be reviewable by the Office
of the United States Trustee for reasonableness. All Holder Expenses shall be
treated as additional advances under this Note.
12. No Waiver.  No delay or omission on the part of Holder to exercise any right
or power arising from any Event of Default shall impair such right or power or
be considered a waiver of any such right or power or a waiver of any such Event
of Default or an acquiescence therein, nor shall the action or non-action of
Holder in case of such Event of Default impair any right or power arising as a
result thereof.
13. Priority. All amounts owing by the Borrower under this Note at all times
will constitute allowed super-priority administrative expense claims in the
Chapter 11 Case (and any successor case under chapter 7 of the Code) under
section 364(c)(1) of the Code, having priority over all pre-petition and
post-petition liabilities, including any and all administrative expenses of the
kind specified in Code §§ 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
364(c)(1) and/or 726. This priority (and the liens described above) will be
junior and subordinate only to: (i) all fees required to be paid to the Clerk of
the Bankruptcy Court and to the Office of the U.S. Trustee under section 1930(a)
of title 28 of the Code, and up to an aggregate amount of $7,500.00 of allowed,
commissions, fees and/or expenses for a chapter 7 trustee, if appointed.
14. Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. 
Such communications must be sent to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 14):
If to Holder:
Auctus Fund, LLC
545 Boylston Street
Boston, MA 02116
Attention:  Alfred Sollami, Managing Member
Email:  als@auctusfundllc.com
 
With a copy to:
Murphy & King, Professional Corporation
One Beacon Street
Boston, MA 02108
Attention:  William R. Moorman, Jr., Esq.
Email:  wmoorman@murphyking.com
Facsimile:  (617) 423-0498
 
If to Borrower:
BioRestorative Therapies, Inc
40 Marcus Drive
Suite One
Melville, NY 11747
Attention:   Mark Weinreb, President
 
With a copy to:
Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, NY 11554
Attention:  Robert D. Nosek, Esq.
Email:  RNosek@certilmanbalin.com
Facsimile:  (516) 296-7111
   

Each party may change its notice mailing address, email address or facsimile
number by written notice to the other party.
15. Governing Law.  This Note shall be governed by the laws of the Commonwealth
of Massachusetts without reference to its conflicts of laws rules as though this
Note was wholly made and was to be wholly performed within the Commonwealth of
Massachusetts, and shall bind Borrower, its successors and assigns, and shall
inure to the benefit of Holder, his heirs, legal representatives, successors and
assigns.
16.
Consent to Jurisdiction and Waiver of Jury Trial.

(c) Any legal action, suit or proceeding arising out of or relating to this Note
shall, in the first instance, be instituted in the United States Bankruptcy
Court for the Eastern District of New York; provided, however, if such Court,
declines or otherwise lacks jurisdiction, then any legal action, suit or
proceeding arising out of or relating to this Note may be instituted in any
state or federal court in the Commonwealth of Massachusetts, and Borrower agrees
not to assert, by way of motion, as a defense or otherwise, in any action, suit
or proceeding, any claim that Borrower is not subject personally to the
jurisdiction of such court, or that such action, suit or proceeding is brought
in an inconvenient forum, that the venue is improper or that the subject matter
hereof cannot be enforced in such court.  Borrower hereby irrevocably submits to
the jurisdiction of any such court in any such action, suit or proceeding.
(d) JURY TRIAL WAIVER.  BORROWER AND HOLDER MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY ANCILLARY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR HOLDER
TO ACCEPT THIS NOTE.


IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed as of
the day first above written.


BORROWER:


BioRestorative Therapies, Inc.


By:  
Name: Mark Weinreb
Title:   President

               





